SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

719
CAF 14-00693
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF ANDREA E. RAFFERTY,
PETITIONER-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL J. RAFFERTY, RESPONDENT-APPELLANT.


JOHN J. RASPANTE, UTICA, FOR RESPONDENT-APPELLANT.

LAW OFFICE OF TIMOTHY A. BENEDICT, ROME (TIMOTHY A. BENEDICT OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Oneida County (Joan E.
Shkane, J.), entered March 24, 2014 in a proceeding pursuant to Family
Court Act article 4. The order committed respondent to jail for a
period of six months.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent father appeals from an order committing
him to jail for six months based on a finding of the Support
Magistrate that he willfully violated a prior child support order.
Respondent contends that the Support Magistrate erred in finding that
his admitted failure to pay child support was willful, inasmuch as he
demonstrated at the violation hearing that he was unable to pay the
amount due. Because respondent has appealed only from the order of
commitment, and not from the order finding that he willfully violated
the child support order, the appeal must be dismissed (see Matter of
McDowell v Domenech, 31 AD3d 554, 555; Matter of St. Lawrence County
Dept. of Social Servs. v Pratt, 24 AD3d 1050, 1050, lv denied 6 NY3d
713; Matter of Dauria v Dauria, 286 AD2d 879, 880).




Entered:    June 19, 2015                       Frances E. Cafarell
                                                Clerk of the Court